DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment	
	The amendment filed 10/12/2022 has been entered. Claims 4, 6, and 20 have been amended. Claims 1-20 remain pending in this application. Claims 12-19 are withdrawn.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20, ln. 3 should read ---a heat transfer pad configured to transfer heat to or from the eye, the heat transfer [[patch]] pad including:---
Appropriate correction is required.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Badawi et al. (Pub. No.: US 2017/0087009 A1) in view of Seo et al. (Pub. No.: US 2020/0078212 A1). 
	Regarding claim 1, Badawi discloses (fig. 3C, 21) a medical apparatus (treatment strip 10 fig. 3C, treatment strips 210, 212, 214, 216 fig. 21) to induce drug mixing (¶ 0029) comprising:
	A plurality of flexible contact pads (contact layer 34, fig. 3C, treatment strips 210, 212, 214, 216 each comprise a flexible contact pad) configured to be placed onto an eye of a patient (see fig. 21); 
	A plurality of heat transfer elements disposed on each of the flexible contact pads (heating layer 36, see treatment strips 210, 212, 214, 216 which comprise plurality of heat transfer elements) configured to transfer heat out of or into the flexible pad (¶ 0131, ln. 8-15);
	A control module (controller 37 and sensor 39) electronically coupled to the heat transfer elements for controlling the temperature of each heat transfer element (¶ 0133, ln. 10-13). 
	Badawi fails to disclose wherein the plurality of heat transfer elements are disposed on the flexible contact pad. 
	Seo teaches (fig. 8) a medical apparatus (skin care heating patch 400) configured to transfer heat to an eye of a patient (¶ 0142) and thus in the same field of endeavor comprising a plurality of heat transfer elements (heating portion 130) disposed on a flexible contact pad (cover member 142, ¶ 0087m kb, 103) (see fig. 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of flexible contact pads of each including a plurality of heating elements disposed on each of the flexible contact pads Badawi such that it is a single contact pad and the plurality of heat transfer elements are disposed on the flexible contact pad, as taught by Seo in order to provide easier application of the apparatus to the patient as opposed to Badawi which would require individual placement of each treatment strip. 
	Regarding claim 2, Badawi discloses wherein the plurality of heat transfer elements comprises four heat transfer elements (see fig. 21, treatment strips 210, 212, 214, 216 each comprise one heat transfer element).
	Regarding claim 3, as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Badawi such that the plurality of heat transfer elements are disposed on the flexible contact pad of Seo. Badawi discloses (fig. 21) wherein the four heat transfer elements are disposed at four quadrants (see fig. 21). Thus, Badawi in view of Seo teach wherein the four heat transfer elements are disposed at four quadrants of the flexible contact pad.  
	Regarding claim 4, Badawi in view of Seo fail to teach wherein the flexible contact pad comprises a silicone pad with heat conducting property. 
	Seo teaches wherein the contact pad comprises a silicone pad with heat conducting property (¶ 0086, ln. 1-5, heat is transferred through the patch ¶ 0100, ln. 1-2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible contact pad of Badawi in view of Seo such that it comprises a silicone pad with heat conducting property, as taught by Seo, as such materials are suitable for supporting heat transfer elements. 
	Regarding claim 5, Badawi in view of Seo fail to teach wherein the flexible contact pad comprises one or more flaps extending outward. 
	Seo teaches (fig. 14) an embodiment wherein the flexible contact pad (cover member 240) comprises one or more flaps (see connecting part 342c and second part 342b) extending outward (see fig. 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible contact pad of Badawi in view of Seo such that it comprises one or more flaps extending outward, as taught by Seo, in order to increase an adhesive force of the apparatus to the patient (Seo ¶ 0144). 
	Regarding claim 6, as discussed above in clam 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible contact pad of Badawi in view of Seo such that it includes the one or more flaps of Seo. Seo further teaches (fig. 14) wherein the one or more flaps comprises at least a pair of flaps (connecting part 342c and second part 342b), wherein the pair of flaps are disposed on opposite sides of the flexible pad (see fig. 14). 
	Regarding claim 7, Badawi discloses (fig. 3C) wherein the flexible contact pad comprises an adhesive layer (32) on a surface opposite of the plurality of heat transfer elements (see fig. 3C).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more flaps of Badawi in view of Seo such that they comprise an adhesive, as taught by Badawi, in order to allow for placement direct against the skin surface (Badawi ¶ 0130, ln. 7-9).
	Regarding claim 8, Badawi discloses (fig. 39) wherein the control module is configured to independently control a heat transfer characteristic of each heat transfer element (in one example, the control module is configured to heat one or more of the strips of one or both of the treatment strip assemblies ¶ 0177, ln. 15-18). 
	Regarding claim 9, Badawi discloses wherein the control module is configured to create a temperature difference between a heat transfer pad and an adjacent area of the eye (the apparatus is heated, thus creating a temperature difference (¶ 0046, ln. 5). 
	Regarding claim 10, Badawi discloses that the control module is configured to be heated to a temperature between 41 and 43 degrees Celsius (¶ 0046, ln. 1-5). The average body temperature is 37 degrees Celsius. Thus, Badawi discloses a temperature difference of 4 to 6 degrees Celsius between the heat transfer pad and the adjacent area of the eye which falls within the claimed range of 2.5 to 12.5 degrees Celsius between the heat transfer pad and the adjacent area of the eye.
	“[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (see MPEP §2131.03.I).
	Regarding claim 11, Badawi in view of Seo fail to teach wherein the control module is configured to activate only the heat transfer element at a lower quadrant of the flexible pad.  
	However, Badawi discloses wherein the control module is configured to activate only one of the heat transfer elements (in one example, the control module is configured to heat one or more of the strips of one or both of the treatment strip assemblies ¶ 0177, ln. 15-18). Bawdi further discloses embodiments where it is desirable for heat to be applied to only the lower eyelid depending on the desired treatment (see fig. 8, ¶ 0025, ln. 25).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control module of Badawi in view of Seo such that it is configured to activate only the heat transfer element at a lower quadrant of the flexible pad, in order to allow the apparatus to be configured for desired treatments (Badawi ¶ 0025). 
Regarding claim 20, Badawi discloses (fig. 3C) an eyepatch (treatment strip 10) for inducing drug to mix in a patient’s vitreous humor (diffusion, directed delivery, or release of one or more pharmaceutical, biological or chemical agents in combination with heating ¶ 0029, ln. 1-5, heating transmitted to anterior vitreous ¶ 0118, ln. 1-7), the eye patch comprising:
	A heat transfer pad (heating layer 36) configured to transfer heat to or from the eye (¶ 0131, ln. 8-15), the heat transfer patch including:
	A plurality of flexible contact pads (contact layer 34, fig. 3C, treatment strips 210, 212, 214, 216 each comprise a flexible contact pad) configured to be placed onto an eye of a patient (see fig. 21); 
	A plurality of heat transfer elements disposed on each of the flexible contact pads (heating layer 36, see treatment strips 210, 212, 214, 216 which comprise plurality of heat transfer elements) configured to transfer heat out of or into the flexible pad (¶ 0131, ln. 8-15);
	A control module (controller 37 and sensor 39) electronically coupled to the heat transfer pad for controlling one or more heat transfer elements disposed on the heat transfer pad (¶ 0133, ln. 10-13). 
	Badawi fails to disclose wherein the plurality of heat transfer elements are disposed on the flexible contact pad. 
	Seo teaches (fig. 8) a medical apparatus (skin care heating patch 400) configured to transfer heat to an eye of a patient (¶ 0142) and thus in the same field of endeavor comprising a plurality of heat transfer elements (heating portion 130) disposed on a flexible contact pad (cover member 142, ¶ 0087m kb, 103) (see fig. 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of flexible contact pads of each including a plurality of heating elements disposed on each of the flexible contact pads Badawi such that it is a single contact pad and the plurality of heat transfer elements are disposed on the flexible contact pad, as taught by Seo in order to provide easier application of the apparatus to the patient as opposed to Badawi which would require individual placement of each treatment strip. 

Response to Arguments
	Applicants amendments to claims 4 and 6 have overcome the objections and rejections under 35 USC §112 and the objections and rejections are therefore withdrawn.
Applicant’s arguments, see page 5, filed 10/12/2022, with respect to the rejection(s) of claim(s) 20 under 35 USC §102 have been fully considered and are persuasive in view of the amendments to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Badawi in view of Seo.
Applicant argues, page 5, that Badawi does not teach “a heat transfer pad configured to transfer heat to or from the eye, the heat transfer patch including: a flexible contact configured to be placed onto an eye of a patient; a plurality of heat transfer elements disposed on the flexible contact pad configured to transfer heat out of or into the flexible pad”. Applicant argues that Badawi teaches a treatment system that goes around the lids of any eye, outside the eye opening, not an eye patch. 
However, as discussed in the rejection above, Badawi discloses a plurality of heat transfer elements configured to transfer heat out of or into the flexible pad. While the flexible contact pad of Badawi goes on the lids of the eye, the flexible contact pad of Badawi transfers heat through the lid of the patient and to the eye. Further, amended claim 20 does not explicitly recite that the heat transfer pad is placed in direct contact with an eye of the patient. Claim 20 recites “a flexible contact pad configured to be placed onto an eye of a patient’. The flexible contact pad of Badawi is placed onto an eyelid of the patient and the eyelid of the patient covers the eye of the patient, thus, Badawi discloses a flexible contact pad placed onto an eye of a patient. 
Regarding applicant’s arguments, page 6, with respect to the rejections under 35 USC §103, the same response discussed above is applicable. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781